Citation Nr: 1727753	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities prior to March 1, 2004.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Initially, this case involved the issue of entitlement to an increased rating for posttraumatic stress disorder.  Following a Board remand in June 2014, the Milwaukee RO, in a February 2015 rating decision, granted a 70 percent rating for posttraumatic stress disorder as well as entitlement to a total disability evaluation based on individual unemployability, the latter being effective from March 1, 2004.  Thereafter, the appellant perfected an appeal to the effective date assigned for the total disability evaluation based on individual unemployability.

In October 2015, the Board denied entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities prior to March 1, 2004.  The Board's decision was appealed to the United States Court of Appeals for Veterans Claims (Court), which, in a September 2016 Order, remanded the Veteran's case for action consistent with a Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that due to his service-connected posttraumatic stress disorder, he has been intermittently unable to maintain gainful employment since January 1, 1997.  In a February 2015 rating decision, the Milwaukee RO assigned the Veteran a 70 percent rating for PTSD, effective January 13, 1989, and the claim of entitlement to individual unemployability arises from this PTSD rating claim.  The current period on appeal therefore spans the period of January 13, 1989 to February 29, 2004.

In a September 2016 Joint Motion for Remand, the Court found that the Board had failed to adequately address the Veteran's Social Security Administration earnings report which showed income of only $733.35 in 1997 and $1,530.19 in 1998.  The Veteran's attorney has submitted written briefs arguing that the Veteran failed to earn above the poverty threshold in 1997, 1998, 2001, and 2002, and therefore entitlement to a total disability rating should be granted for those years.  A letter from vocational expert J.C. was received which stated that the Veteran was not able to follow substantially gainful employment in the years of 1997, 1998, 2001, 2002, and 2004.

This information regarding the Veteran's income during these years conflicts with other evidence of record, including the appellant's own December 2004 application for benefits from the Social Security Administration.  In that application the appellant reports that he had been employed from 1997 to 1999, and earned $7 per hour, 8 hours per day, five days per week.  The Veteran submitted a VA Form 21-8940 Application for Increased Compensation Based on Unemployability in August 2009 and reported only that he had last worked full time in February 2004, with no information provided regarding employment prior to 2002.  It also does not appear that the Veteran's complete Social Security Administration earnings report is currently of record.  The Board therefore remands the issue in order to obtain this information from the Social Security Administration and to afford the Veteran an opportunity to provide more detailed information regarding his employment and earnings from 1997 to 2004.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his attorney a letter requesting that he submit a VA Form 21-8940 and provide detailed information regarding the exact dates of all employment from 1997 to 2004, including the names and addresses of all employers and the exact amount of income earned for each employment period and per year.  Documentation supporting these assertions should also be submitted, including pay statements and letters from employers regarding salary and performance.

2. Contact the Social Security Administration and request a complete earnings report for the Veteran spanning the years from 1997 through 2004.  

If the AOJ cannot locate any requested records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his attorney must then be given an opportunity to respond.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated, taking into consideration all additional relevant evidence associated with the record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




